Citation Nr: 0032902	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-05 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a depressive disorder, secondary to 
service-connected left knee condition.  

2.  Entitlement to a total disability evaluation due to 
individual unemployability by reason of service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran has verified active service from February 1985 to 
April 1988.  The record also shows that he had an additional 
unverified period of service lasting three years, six months 
and one day.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1998 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby the benefits sought on 
appeal were denied.

The veteran was afforded a hearing before a Veterans Law 
Judge (formally a Member of the Board) sitting at the 
Montgomery RO in October 2000.  

The issue of service connection for a depressive disorder is 
addressed in the remand portion of the opinion.  Therefore, 
the claim of entitlement to TDIU benefits is held in 
abeyance, pending the resolution of the remand orders.  



REMAND

A review of the veteran's claims folder shows that he is 
service-connected for a left knee and leg condition.  
Additionally, service connection for a right knee disorder 
was denied.  The veteran has testified that he currently 
manifests a depressive disorder that is due to his service-
connected left knee and leg disability.  


The record reflects that he was diagnosed with major 
depression secondary to his physical condition, in an October 
1997 Social Security Administration (SSA) record.  The record 
also reflects that he was diagnosed with general anxiety with 
depression, in a September 1996 VA consultation record, and 
with major depression with a GAF of 50, in a July 1998 VA 
examination report.  

Additionally, our review of the record reveals that the 
veteran was reportedly treated since 1990 at a VA mental 
hygiene clinic, that he was reviewed for Social Security 
Administration (SSA) benefits, and that he reportedly saw a 
VA psychiatrist repeatedly.  Although some SSA and VA 
consultations and medical certificates are associated with 
his claims folder, it is not clear that all of the pertinent 
records have been obtained.  Thus, a remand is indicated in 
this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
SSA records, including medical records.  

2.  The RO should also ask the veteran to 
provide a list of all health care 
providers, VA and private, since 1990, 
who treated his depressive disorder and 
left knee disorder.  He should indicate 
all dates of treatment, and the addresses 
of his private practitioners.  The RO 
should also ask the veteran to indicate 
which VA mental hygiene clinic he 
visited, and at what facility he saw a VA 
psychiatrist.  

3.  The RO should next obtain all 
indicated medical evidence.  

4.  Next, the veteran should be scheduled 
for a VA mental health examinations.  The 
claims folder should be made available 
for review.  

5.  The examiner should indicate review 
of the claims file, including, but not 
limited to, the October 1997 SSA report 
diagnosing a major depressive episode due 
to physical problems, the July 1997 VA 
record indicating the veteran had never 
been pain free since his left knee 
surgery, and the July 1998 VAE report 
diagnosing major depression.  

6.  The examiner(s) should then state 
whether it is as likely as not that the 
veteran manifests a depressive disorder 
due to his service-connected left knee, 
leg, and foot problems.  

7.  The RO should then review the 
veteran's claims and determine whether 
they can now be granted.  If any decision 
remain adverse to the veteran, he and his 
representative should be furnished with 
an SSOC and with a reasonable period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as appropriate.  

Although no action is required by the veteran until he 
receives further notice, he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purposes of this remand are to procure clarifying data 
and to comply with 



governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the issues addressed in this Remand.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


